Case 17-17712-mdc             Doc 95        Filed 05/28/19 Entered 05/29/19 16:52:10                         Desc Main
                                            Document     Page 1 of 1




                              UNITED STATES BANKRUPTCY COURT FOR
                              THE EASTERN DISTRICT OF PENNSYLVANIA

  In Re:                                                       Chapter   13




                                                 W
  Peter Bono                                                   Bankruptcy No. 17—17712:de

           Debtor



           AND NOW, to-wit, this     id?       day   of   E

                                                              1171
                                                                              ,   2019, upon no response to the Motion

  for Relief from the Automatic Stay and for Co—Debtor R lief ﬁled by US. Bank Trust National Association,

  as Trustee    for the Cabana Series III Trust, it   is hereby ORDERED,          ADIUDGED and DECREED that the

  Motion   is   GRANTED and that the automatic stay and the co-debtor stay be and hereby vacated and

  terminated with respect to US. Bank Trust National Association, as Tmstee for the Cabana Series                  III

  Trust who may take such actions      as
                                                                                   From J4        W
                                            may be necessary or appropriate with respect enforcing its rights with

  respect to the Property located 619 Andrew Road Springﬁeld PA 19064 including actions that may or
                                                                                                    31¢“, Mm,            ,/   11¢; [oat/1
                                                                                                                               C(MM
                                                                                      A
                                                                                                                                  ””7
  will divest debtor’s   and co~debtor’s rights and interests in the property.




                                                                  BY THE COURT:



                                                                  Gni
                                                                     «gm/ﬂab
                                                                          States Bankmptcy Judge
